In an action to recover damages for personal injuries and property damage resulting from the collision of plaintiff’s automobile and defendant’s taxicab, judgment dismissing the complaint at the close of plaintiff’s case reversed on the law and a new trial granted, with costs to abide the event. The evidence presented by plaintiff raised questions of fact as to the negligence of the defendant and plaintiff’s freedom from contributory negligence. Lewis, P. J., Hagarty, Johnston, Aldrich and Nolan, JJ., concur.